Filed 3/19/21 In re O.M. CA2/8
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                        DIVISION EIGHT


 In re O.M., a Person Coming                                       B306891
 Under the Juvenile Court Law.
 ______________________________                                    (Los Angeles County
 LOS ANGELES COUNTY                                                Super. Ct. No. 20CCJP01482B)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 Joshua M.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los Angeles
County, Brett Bianco, Judge. Dismissed.
      Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and David Michael Miller, Deputy
County Counsel, for Plaintiff and Respondent.
                     _______________________
       Joshua M., the father of O.M., challenges a juvenile court’s
order denying his request for unmonitored visits with O.M. After
the father filed this appeal, the juvenile court returned O.M. to the
father’s custody. We therefore dismiss the appeal as moot.
Undesignated code references are to the Welfare and Institutions
Code.
                                    I
       We brief the events leading to the visitation order the father
challenges.
       In February 2020, the Department of Children and Family
Services (the Department) received a referral after newborn O.M.
and his mother tested positive for amphetamines.
       The day after O.M.’s birth, the father denied knowing about
the mother’s recent drug use. The father admitted using
methamphetamine “on and off” for several years but he denied
current use. The father tested positive for methamphetamine in
late February 2020.
       In March 2020, the Department filed a petition alleging O.M.
was at substantial risk of serious harm under section 300,
subdivision (b)(1) because of O.M.’s positive drug test and because
of the mother’s and father’s drug use.
       The father tested negative for drugs six times in May and
June 2020. He attended Narcotics Anonymous meetings and
completed a parenting class.
       At a joint jurisdiction and disposition hearing on July 7, 2020,
the juvenile court sustained an amended section 300 petition. It
removed O.M. from the mother’s and father’s custody. The court
denied the father’s request for unmonitored visits.
       The father appealed, contending the court abused its
discretion by denying unmonitored visits because, he argued, no




                                   2
substantial evidence showed unsupervised visits would jeopardize
O.M.’s safety.
       We turn to the juvenile court’s recent order returning O.M. to
his parents’ custody. On our motion, we take judicial notice of the
minute order dated January 5, 2021. (See Evid. Code, § 452,
subd. (d).) The court found the father and the mother had made
substantial progress, returned O.M. to his parents’ custody, and
retained jurisdiction over O.M.
       We requested and received supplemental briefing from the
father and the Department addressing whether we should dismiss
the appeal as moot, given the January 5, 2021 order.
                                    II
       In light of the recent order, the father’s appeal challenging
the denial of unmonitored visitation is moot. There is no more
visitation, monitored or unmonitored, because the court returned
O.M. to the father’s custody. Even if we found reversible error, we
could not provide the father any effective relief because O.M.
already is in his custody.
       Both parties agree the case is moot, but the father asks us to
exercise our authority to decide the merits of the controversy. We
decline.
       This case does not warrant an exercise of discretion to reach
the merits. We may exercise our inherent discretion to resolve an
issue rendered moot by later events if the controversy has
continuing public importance and is capable of repetition, yet
evading review. (In re Yvonne W. (2008) 165 Cal.App.4th 1394,
1404.) Under the father’s formulation, his case is about whether
enough evidence showed unsupervised visits would jeopardize
O.M.’s safety. The father’s appeal raises no continuing issue of
public importance. His dispute is solely about the facts of his
particular case. He raises no legal question of widespread




                                  3
application. (Cf. In re C.C. (2009) 172 Cal.App.4th 1481, 1488–
1489, 1491–1492 [exercising discretion to hear a moot case when
the juvenile court applied an incorrect standard to deny visitation].)
The propriety of the court’s decision to deny unmonitored visitation
in this particular case is important only to the people directly
involved.
       Nor does the father point to any specific reason to believe past
decisionmaking in this case will prejudice him in the future. He
says, “If the department files a subsequent 342 or supplemental 387
petition during the case, and this court found no evidentiary
support for denying appellant unmonitored visits from the original
300 petition, that would weigh heavily in father’s favor in deciding
subsequent jurisdiction and disposition orders.” In other words, if
we decide in his favor, and if the Department takes certain future
actions, our decision might help him. Notably, the father has not
challenged the merits of the jurisdictional order. This is a
generalized and hypothetical argument about how our decision on
the merits of the dispositional order only could benefit the father.
He has not shown any specific or concrete adverse effects from the
order he challenges.
       We decline to review the order. We dismiss the father’s
appeal as moot. (In re Dani R. (2001) 89 Cal.App.4th 402, 404–405.)
                            DISPOSITION
       We dismiss the appeal as moot.

                                                 WILEY, J.

We Concur:



             BIGELOW, P. J.                      STRATTON, J.




                                  4